DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed December 8, 2021 have been fully considered but they are not persuasive.
In the previous Office Action, the Examiner objected to amendments made at paragraph 0010 of the specification in which Applicant excluded various enzymes as examples of the polypeptide synthesizing enzymes.  In response, Applicant has argued that the amendment was in error and that proteases were inaccurately specified as examples of the claimed polypeptide synthesizing enzyme.  In support of this argument, Applicant has provided Non-Patent Literature showing that proteases are typically utilized for degradation, and further states that one skilled in the art know that proteases do not act as synthesizing enzymes.  In contrast, the Examiner has previously provided evidence to show that proteases can be utilized as peptide synthesizing enzymes, and contends that it is not readily apparent that Applicant’s inclusion of proteases as suitable examples of the polypeptide synthesizing enzyme was an error.  In support of this view, the Examiner notes that the specification does not provide any other examples of suitable polypeptide synthesizing enzymes, thus it is not clear that the inclusion of proteases was an error by Applicant.  Furthermore, by excluding the examples recited in the specification, Applicant’s claim is sufficiently broad so as to read on any enzyme that is capable of generating protein synthesis.  Given this view, the enzymes recited by Kulak et al., still meet the claim limitations 
With respect to the prior art, Applicant has argued that the combination of Kulak et al., in view of Edman et al., do not meet the limitations of the instant claims.  Applicant’s arguments are largely directed to the intended use of the claimed device and not its structural elements.  Applicant first argues that reference to Kulak et al., do not teach an enzyme “operable to react with a protein degradation product to form polypeptides having a size of at least 1000 Da that are larger than a size of the protein degradation product and include the protein degradation product.”  The Examiner notes that the protein degradation product, and formed polypeptides are not structural elements of claimed device, but instead represent the material worked upon by the device.  Applicant is reminded that a claim directed to a device is only limited by positively claimed elements, and that the inclusion of material or articles worked upon by a claimed structure does not impart patentability to the claim (MPEP 2115).
Applicant has also argued that reference to Kulak et al., is incapable of functioning in the same manner as the instantly claimed device.  Applicant has pointed to paragraphs of Kulak et al., which recite proteolysis, reduction, and alkylation as the types of reactions that occur in the teachings of Kulak et al., and argues that the device of the instant claims operates in a different manner.  In response, the Examiner notes that reference to Kulak et al., teach enzymes identical to that of the instant application, thus one would expect the enzymes to be capable of operating in the manner recited by the instant claims.
Finally, Applicant has argued that reference to Kulak et al., do not teach a porous matrix.  The Examiner points to paragraphs 0043, 0097, and 0104 of Kulak et al., which teach that the porous matrix can be a filtration matrix such as a Millipore filter.  Kulak et al., does not teach a .

Claim Interpretation
Content of Specification 
 (k) CLAIM OR CLAIMS: See 37 CFR 1.75 and MPEP § 608.01(m). The claim or claims must commence on a separate sheet or electronic page (37 CFR 1.52(b)(3)). Where a claim sets forth a plurality of elements or steps, each element or step of the claim should be separated by a line indentation. There may be plural indentations to further segregate subcombinations or related steps. See 37 CFR 1.75 and MPEP 608.01(i)-(p).
	
	The claimed invention is defined by the positively claimed elements, the structural elements listed on separate indented lines listed in the body of the claim after the transitional phrase, “comprising”.
A claim is only limited by positively claimed element.  Thus, “[i]nclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims.”  MPEP 2115:  Material or Article Worked Upon by Apparatus.  The Examiner notes that the claims recite a protein degradation product, sample, and target analyte, none of which are positively claimed elements of the invention, and therefore do not structurally define the 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
For claim 1, it is unclear what Applicant regards as the product chamber being “downstream of the reaction chamber,” and the electrophoretic transport mechanism “positioned upstream of the reaction chamber.”  Applicant has attempted to claim the product chamber and electrophoretic transport mechanism relative to flow through the device, however; at no point does the claim recite a direction of flow relative to the structurally claimed elements, thus the Examiner is unable to determine what is downstream and upstream.  Additionally, the Examiner notes that the terms downstream and/or upstream do not require a connection between the claimed elements, thus it is unclear what Applicant regards as downstream and upstream.  Also for claim 1, the Examiner points out that there is no structural nexus between the electrophoretic transport mechanism and the reaction chamber.  The claim recites the electrophoretic transport mechanism positioned upstream of the reaction, but as noted earlier, being positioned upstream does not require a connection between the two elements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 6, 7, and 21-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kulak et al., (WO 2014/096136) as evidenced by (US 2015/0346068) which is believed to be a direct translation of (WO 2014/096136) in view of Edman et al., (US 6,780,584).
Regarding claim 1, Kulak et al., teach a reaction vessel comprising a preparation container (reaction chamber, paragraphs 0041, 0046, figure 2 #102) containing an enzyme (paragraph 0060), a separator comprising a porous matrix (paragraphs 0029-0031, 0043, figures 1 and 2 #104), and a receiving chamber (product chamber, paragraphs 0046, 0047, figure 2 #200) wherein the separator is located between the preparation container and the receiving chamber (figure 2). Kulak et al., also teach the preparation container having a self-sealing lid which is punctured to introduce the sample to the preparation container. The Examiner is reading the self-sealing lid on the claimed port as Applicant has not provided any structural limitations to describe the port. The Examiner notes that the self-sealing lid is a port in that it allows for introduction of sample into the preparation chamber. Additionally, the Examiner notes that independent claim 1 does not preclude a sealed port, thus it is wholly reasonable to read the self-sealing lid of Kulak et al., on the claimed port. With respect to the protein degradation product, sample, and target analyte, the Examiner notes that the limitation represents the material worked upon by the claimed device, and does not impart patentability to the claims (see MPEP 2115). Furthermore, the Examiner contends that the phrases “to react,” “to retain,” and “to pass,” represent the intended use of the claimed device, and therefore is not given patentable weight in the claims. Kulak et al., do not teach an electrophoretic transport mechanism.
Edman et al., teach a device for molecular biological reactions, analyses, and diagnostics comprising a reaction chamber (figure 1), product chamber (figure 1), a porous matrix (figure 1), and an electrophoretic transport mechanism (column 14 lines 10-15, column 17 lines 14-20).  Edman et al., teach that it is advantageous to utilize electrophoresis to separate molecules as a means of selectively concentrating specific charged entities at a desired test site (column 14 lines 10-15).

Regarding claim 6, Kulak et al., teach a screw thread (receiver) that connects the preparation and receiving chambers (paragraph 0048, figure 2 #108).
Regarding claims 7 and 21-24, Edman et al., teach a first capture moiety in a reaction chamber, and a second capture moiety located in a separator (column 13 lines 23-32, column 27 lines 7- 32). With respect to claim 7, the Examiner notes that metal cations taught by Edman move into the semipermeable membrane, thus the Examiner contends that this teaching reads on the claimed second capture moiety “carried” by the separator. Additionally, the Examiner notes that reference to Edman et al., teach capture moieties identical to that of the instant claims, namely histidine and nickel.
Claims 15 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kulak et al., (WO 2014/096136) as evidenced by (US 2015/0346068) which is believed to be a direct translation of (WO 2014/096136) in view of Edman et al., (US 6,780,584).
Regarding claim 15, Kulak et al., teach a reaction vessel comprising a preparation container (reaction chamber, paragraphs 0041, 0046, figure 2 #102) containing an enzyme (paragraph 0060), a separator comprising a porous matrix (paragraphs 0029-0031, 0043, figures 1 and 2 #104), and a receiving chamber (product chamber, paragraphs 0046, 0047, figure 2 #200) wherein the separator is located between the preparation container and the receiving chamber (figure 2). Kulak et al., also teach the preparation container having a self-sealing lid which is punctured to introduce the sample to the preparation container. The Examiner is reading 
Edman et al., teach a device for molecular biological reactions, analyses, and diagnostics comprising a reaction chamber (figure 1), product chamber (figure 1), a porous matrix (figure 1), and an electrophoretic transport mechanism (column 14 lines 10-15, column 17 lines 14-20). Edman et al., also teach the device comprising an onboard controller (column 47 lines 7-10). Edman et al., teach that it is advantageous to utilize provide a controller as a means of solving problems related to fabrication techniques, materials compatibilities, and cost effectiveness when making the device (column 47 lines 10-13).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Kulak et al., to utilize a controller in order to solve problems relating to fabrication, materials compatibilities, and cost effectiveness as taught by Edman et al.
Regarding claim 16, the Examiner notes that the claim recites the intended use of the controller without providing any structural limitations. As such, the Examiner contends that the .
Claims 25-30 and 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kulak et al., (WO 2014/096136) as evidenced by (US 2015/0346068) which is believed to be a direct translation of (WO 2014/096136) in view of Edman et al., (US 6,780,584).
Regarding claim 25, Kulak et al., teach a reaction vessel comprising a preparation container (reaction chamber, paragraphs 0041, 0046, figure 2 #102) containing an enzyme (paragraph 0060), a separator comprising a porous matrix (paragraphs 0029-0031, 0043, figures 1 and 2 #104), and a receiving chamber (product chamber, paragraphs 0046, 0047, figure 2 #200) wherein the separator is located between the preparation container and the receiving chamber (figure 2). Kulak et al., also teach the preparation container having a self-sealing lid which is punctured to introduce the sample to the preparation container. The Examiner is reading the self-sealing lid on the claimed port as Applicant has not provided any structural limitations to describe the port. The Examiner notes that the self-sealing lid is a port in that it allows for introduction of sample into the preparation chamber. Additionally, the Examiner notes that independent claim 1 does not preclude a sealed port, thus it is wholly reasonable to read the self-sealing lid of Kulak et al., on the claimed port. With respect to the protein degradation product, the Examiner notes that the limitation represents the material worked upon by the claimed device, and does not impart patentability to the claims (see MPEP 2115). Furthermore, the Examiner contends that the phrases “to react,” “to retain,” and “to pass” represent the intended use of the claimed device, and therefore is not given patentable weight in the claims. Kulak et al., do not teach a first capture moiety and a second capture moiety.

Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Kulak et al., to include first and second capture moieties in order to accelerate and stabilize hybridization reactions as taught by Edman et al.
Regarding claims 26-28 and 32, Edman et al., teach the first and second capture moieties being histidine and nickel (identical to the instant claims) wherein a first capture moiety in a reaction chamber, and a second capture moiety located in a separator (column 13 lines 23-32, column 27 lines 7-32). With respect to claim 7, the Examiner notes that metal cations taught by Edman move into the semipermeable membrane, thus the Examiner contends that this teaching reads on the claimed second capture moiety “carried” by the separator.
Regarding claims 29 and 30, Edman et al., teach the device comprising an onboard controller (column 47 lines 7-10).
Claims 17 and 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kulak et al., (WO 2014/096136) as evidenced by (US 2015/0346068) which is believed to be a direct translation of (WO 2014/096136) in view of Edman et al., (US 6,780,584) as applied to claims 15, and 25 above, and further in view of Childers et al., (US 2004/0086872).
Regarding claims 17 and 31, Kulak et al., in view of Edman et al., do not teach a temperature control system comprising a heater, a sensor, and a controller.
Childers et al., teach a microfluidic system for processing and analysis of nucleic acids comprising a control apparatus that utilizes sensors to monitor temperature within a reaction cartridge (paragraphs 0034, 0036, 0051, 0116, 0118). Childers et al., teach that it is advantageous to provide a temperature control system as a means of sensing and modifying properties of a fluid within a fluid compartment (paragraph 0116).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Kulak et al., in view of Edman et al., to include a temperature control system comprising a heater, a sensor, and a controller in order to sense and modify properties of a fluid in a fluid compartment as taught by Childers et al.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DWAN A GERIDO whose telephone number is (571)270-3714. The examiner can normally be reached Mon-Fri 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on (571) 272-1254. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DWAN A GERIDO/Examiner, Art Unit 1797                                                                                                                                                                                                        
/BRIAN R GORDON/Primary Examiner, Art Unit 1798